 


110 HR 355 IH: Accurate Crime Trends for Schools Act
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 355 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mrs. McCarthy of New York (for herself and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To direct the Attorney General to conduct a study on the feasibility of expanding the National Incident-Based Reporting System to identify crime data relating to elementary and secondary schools. 
 
 
1.Short titleThis Act may be cited as the Accurate Crime Trends for Schools Act, or the ACT for Schools Act.  
2.Study and report 
(a)StudyThe Attorney General shall, in consultation with the Director of the Federal Bureau of Investigation and the International Association of Chiefs of Police, conduct a study to determine the feasibility of expanding the National Incident-Based Reporting System to include information on the occurrence of school-related crime in elementary and secondary schools. Such study shall include the identification and evaluation of methods that may be used to collect and report such information.  
(b)ReportNot later than 6 months after the date of the enactment of this Act, the Attorney General shall report the results of the study conducted under subsection (a) to the appropriate committees of Congress. 
 
